PER CURIAM.
This is an appeal from an interlocutory decree ordering the issuance of a preliminary injunction. Our examination of the record has led us to the conclusion that it does not show that there was an abuse of discretion, in making the order complained of, and that it has not been made to appear that the order has resulted, or is likely to result, in causing any substantial injury to the appellant while the cause is pending, even though the appellee should fail, in the trial of the case on its merits, to' sustain the right asserted by its bill.
As no prejudicial error is shown, the decree appealed from is affirmed.